Citation Nr: 1448770	
Decision Date: 11/03/14    Archive Date: 11/10/14

DOCKET NO.  10-08 544A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for prostate cancer.

2.  Entitlement to service connection for bilateral shoulder disabilities.

3.  Entitlement to service connection for bilateral hip disabilities.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

K. Marenna, Counsel



INTRODUCTION

The Veteran served on active duty from October 1965 to October 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

This case was previously before the Board in June 2014, and remanded to afford the Veteran a hearing before a Veterans Law Judge.  The Veteran was scheduled for a hearing, but in an August 2014 response, he indicated he wished to withdraw his hearing request.  Thus, the hearing request is deemed to be withdrawn.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a statement received in August 2009, the Veteran's representative stated that the Veteran was receiving treatment at David Grant Hospital at Travis Air Force Base and the VA Outpatient Treatment Center in Oakland.  The Veteran submitted a completed VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs for David Grant Medical Center.  However, it does not appear that the RO made any attempt to obtain these records.  As the records are potentially relevant to the Veteran's claims, an attempt should be made to obtain the records.

Additionally, VA treatment records were associated with the claims file in March 2010, after the most recent statement of the case (SOC) in January 2010.  Although the records are relevant to the Veteran's claim, the RO did not readjudicate the claims.  Thus, on remand, the RO should consider the VA treatment records.

As the Veteran has stated that he is receiving treatment at VA and the most recent VA treatment record in the claims file is dated in March 2010, the Veteran's complete VA treatment records from March 2010 to present should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the appellant's VA treatment records from March 2010 to present.  If no records are available, the claims folder must indicate this fact.

2.  Obtain all of the Veteran's records from David Grant Medical Center at Travis Air Force Base.  If no records are available, the claims folder must indicate this fact.

3.  Thereafter, readjudicate the issues on appeal of entitlement to service connection for prostate cancer, bilateral shoulder disabilities, and bilateral hip disabilities.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



